DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 28 and 33 are objected to because of the following informalities:  In claim 28, line 1, change “claim 25” to –claim 27--; and line 2, change “can be” to – are --. In claim 33, line 2, change “plant” to –plants--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-28, 31-34, 40-42 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland, Patent No. 7,408,145.
As per claims 25 and 41, Holland discloses in Fig.6 a system and method for determining a status of plants, including: a light transmitter (optics, 61, 62) arranged for providing broad band 

As per claims 40 and 45, Holland further discloses that the system is further arranged for controlling a variable rate applicator system (see Fig.13), such as a fertilizer system, an irrigation system, a fertigation system, and in particular a fertilizer spreader mounted on or pulled by a tractor (see also Col.3, lines 57-59 and Col.14, lines 22-32).

As per claims 26-28 and 42, Holland further discloses in Fig.6 that the light transmitter (optics, 61, 62) includes a plurality of transmitter channels (visible channel, NIR channel), the transmitter channels being arranged for transmitting light (via 2 light emitters) in mutually different wavelength bands (see also Col.3, lines 21-25 and 33-36), wherein the number of transmitter channels (2) is capable of being different (multichannel) from the number of 

As per claim 31, Holland further discloses that each receiver channel (from the multichannels) includes a light detector (101) and dedicated optics (104), such as a bandpass filter (102) and/or lens (104). Note that the recited limitation “wherein optionally all receiver channels are mounted in a common receiver frame” is not given any patentable weight because it is optional.
As per claim 32 and 33, Holland further discloses that the processing unit (67) is arranged for 

calculating a plant status, such as a plant nutritional status, on the basis of light received by the 

plurality of receiver channels (associated with the multichannel photodetector banks 63 (see 

also Col.15, line 65 – Col.16, line 11); that the light received by the plurality of receiver channels 

(reflected light), is indicative for the chlorophyll content of the one or more plant (Leaf) 

illuminated by the broad band illumination (see Col.3, lines 64-67 and Col.5, lines 24-25).  


As per claim 34, Holland further discloses a communication unit (68) arranged for 

communicating data representative of the determined plant status to a user device (see Col.13, 
lines 13-15).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Henderson et al, Patent No. 3,910,701.
Holland discloses the claimed invention substantially as explained above except for the step of removing a DC component from a signal representative of the light received by the plurality of receiver channels. However, this feature is well-known in the art as evidenced by Henderson which discloses in Figs. 1-4 a system and method capable of determining a status of plants (21) having a blocking capacitor (66) (see Fig.4 and Col.7, lines 40-49)  for removing a DC component from a signal developed by light sensor (18); said signal representative of the light received by a .

Allowable Subject Matter
Claims 29, 30, 35-39 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pacala et al., Patent No. 10,222,475; Reusch, Patent No. 10,837,758; Ramer et al., Patent No. 10,365,157; Coleman, Patent No. 10,816,939; Shearer et al., Patent No. 10,209,181; Pahlevaninezhad et al., Patent No. 2020/0068810; Quilici et al., Pub. No. 2020/0221645.

                                                         Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844